Name: 97/264/EC: Commission Decision of 16 April 1997 on the recognition of certification procedures in accordance with Article 12 of Council Regulation (EEC) No 1836/93 of 29 June 1993, allowing voluntary participation by companies in the industrial sector in a Community eco- management and audit scheme (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic structure;  environmental policy;  business classification;  management;  technology and technical regulations
 Date Published: 1997-04-22

 Avis juridique important|31997D026497/264/EC: Commission Decision of 16 April 1997 on the recognition of certification procedures in accordance with Article 12 of Council Regulation (EEC) No 1836/93 of 29 June 1993, allowing voluntary participation by companies in the industrial sector in a Community eco- management and audit scheme (Text with EEA relevance) Official Journal L 104 , 22/04/1997 P. 0035 - 0036COMMISSION DECISION of 16 April 1997 on the recognition of certification procedures in accordance with Article 12 of Council Regulation (EEC) No 1836/93 of 29 June 1993, allowing voluntary participation by companies in the industrial sector in a Community eco-management and audit scheme (Text with EEA relevance) (97/264/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1836/93 of 29 June 1993, allowing voluntary participation by companies in the industrial sector in a Community eco-management and audit scheme (1), and in particular Article 12 thereof,Whereas Article 12 of Regulation (EEC) No 1836/93 establishes that companies implementing national, European or international standards for environmental management systems and audits and certified, according to appropriate certification procedures, as complying with those standards shall be considered as meeting the corresponding requirements of Regulation (EEC) No 1836/93, provided that, in particular, the standards and procedures are recognized by the Commission acting in accordance with the procedures laid down in Article 19 of the same Regulation;Whereas Article 12 of Council Regulation (EEC) No 1836/93 states that the references of the recognized standards and criteria shall be published in the Official Journal of the European Communities;Whereas the Commission has been requested to recognize that accreditation according to the criteria laid down in any one of the following approaches to the accreditation of certification bodies in the field of environmental management systems will ensure that appropriate certification procedures are employed by certification bodies, acting within the scope of their accreditation, who have been accredited according to these requirements and guidelines:1. the approach based on the following Austrian legislation: 622nd Federal Law of 1995 - Environmental Verifiers and List of Sites Act, 549th Ordinance of 1996 - Ordinance on assessment of competence, EAC Guide 5 of June 1996;2. Guidelines for accreditation of certification bodies for environmental management systems (EMS) and certification procedures for EMS - issued September 1996 by the German Federal Ministries of Environment, Nature Conservation and Nuclear Safety and for Economics and approved by the Environmental Verification Committee pursuant to Article 21 of the German EMAS Act (Umweltauditgesetz);3. European accreditation of certification (EAC) guidelines for the accreditation of certification bodies for environmental management systems - EAC Guide 5 of June 1996;Whereas the criteria established by the three approaches, mentioned above, for the accreditation of certification bodies ensure that the internal audit addresses environmental performance and are appropriate for the purposes of Regulation (EEC) No 1836/93;Whereas the measures set out in this Decision are in accordance with the opinion of the Committee established pursuant to Article 19 of Regulation (EEC) No 1836/93,HAS ADOPTED THIS DECISION:Article 1 For the purposes of Article 12 of Regulation (EEC) No 1836/93, the Commission hereby recognizes that accreditation according to the criteria laid down in any one of the following approaches to the accreditation of certification bodies will ensure that appropriate certification procedures are employed by certification bodies, acting within the scope of their accreditation, who have been accredited according to these requirements and guidelines:1. the approach based on the following Austrian legislation: 622nd Federal Law of 1995 - Environmental Verifiers and List of Sites Act, 549th Ordinance of 1996 - Ordinance on assessment of competence, EAC Guide 5 of June 1996;2. Guidelines for accreditation of certification bodies for environmental management systems (EMS) and certification procedures for EMS - issued September 1996 by the German Federal Ministries of Environment, Nature Conservation and Nuclear Safety and for Economics and approved by the Environmental Verification Committee pursuant to Article 21 of the German EMAS Act (Umweltauditgesetz);3. European accreditation of certification (EAC) guidelines for the accreditation of certification bodies for environmental management systems - EAC Guide 5 of June 1996.Article 2 This Decision is addressed to the Member States.Done at Brussels, 16 April 1997.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 168, 10. 7. 1993, p. 1.